Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 1 of 34




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                                CASE NO.

  C.W., a minor, by and through her
  father, natural guardian and next
  Friend, F.W.

        Plaintiffs,

  vs.

  NCL (BAHAMAS) LTD., a
  Bermuda corporation d/b/a
  NORWEGIAN CRUISE LINES,

       Defendant.
  ___________________________________/

                COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, C.W., a minor proceeding by and through her father, natural

  guardian and next friend F.W.1, who are both residents and citizens of Ontario,

  Canada, file this Complaint and sue Defendant NCL (BAHAMAS) LTD., a

  Bermuda corporation doing business as Norwegian Cruise Lines (hereinafter

  “NORWEGIAN”), and with its principal place of business in Florida; i.e., for


  1
    The Plaintiffs are proceeding through the use of their initials as pseudonyms,
  specifically "C.W…" and "F.W..," due to C.W.’s status as a minor and the nature
  of the allegations detailed below. The Defendant knows the names of the minor
  Plaintiff and her parents, having been advised of their names in the claim letter and
  shipboard report referred to below.

                 GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
           Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                         www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 2 of 34



  C.W., et al v. NCL
  CASE NO.

  federal jurisdictional purposes, it is both a citizen of Bermuda and a citizen of

  Florida, and alleges:

                           JURISDICTION, VENUE AND PARTIES

         1.        This is an action for damages in excess of seventy-five thousand

  ($75,000.00) dollars, exclusive of interest and costs.

         2.        The minor Plaintiff C.W. is a permanent resident of Toronto in the

  Province of Ontario, Canada. She is proceeding in this case through her father,

  natural guardian and next friend F.W., also a citizen and resident of Toronto,

  Ontario, Canada.

         3.        Plaintiff F.W. is sui juris and is a permanent resident of Toronto in the

  Province of Ontario, Canada. He is bringing this action on behalf of minor C.W.

  and as the father, natural guardian and next friend of C.W.

         4.        Defendant NORWEGIAN is a Bermudan corporation with its

  principal place of business in Miami, Miami-Dade County, Florida.

         5.        This court has admiralty and maritime jurisdiction pursuant to 28

  U.S.C. §1333 as the causes of action asserted are maritime torts occurring on

  navigable waters and implicating traditional maritime activity, specifically the

  operation of a passenger cruise vessel.



                                                         2
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 3 of 34



  C.W., et al v. NCL
  CASE NO.

         6.        The Plaintiff is entitled to a jury trial pursuant to Leslie v. Carnival

  Corp., 22 So. 3d 561,562 (Fla. 3d DCA 2008).

         7.        At all material times, NORWEGIAN has conducted ongoing

  substantial and not isolated business activities in Miami-Dade County, Florida, in

  the Southern District of Florida, so that in personam jurisdiction exists in the

  United States District Court for the Southern District of Florida.

         8.        At all material times, NORWEGIAN engaged in the business of

  operating maritime cruise vessels for paying passengers, including the Plaintiffs.

         9.        The ticket contract between the parties, which was drafted by or on

  behalf of NORWEGIAN without any negotiations with the Plaintiffs, required all

  fare paying passengers to bring any lawsuit against NORWEGIAN arising out of

  injuries or events occurring on the cruise voyage in this federal judicial district.

  Furthermore, NORWEGIAN does business in this judicial district and has its

  principal place of business in this district. Venue is therefore proper in this Court.

   PRELIMINARY LIABILITY AND DAMAGE ALLEGATIONS COMMON
                       TO ALL COUNTS
         10.       At all material times, NORWEGIAN was engaged in the business of

  operating maritime cruise vessels for fare paying passengers and for this purpose

  operated, among other vessels, the "M/S PEARL", a large passenger cruise ship

  registered in Bermuda.
                                                         3
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 4 of 34



  C.W., et al v. NCL
  CASE NO.

         11.       At all material times, Plaintiff F.W. and minor C.W. were fare paying

  passengers on board the M/S PEARL under the ticket contract referenced above

  and were legally entitled to be aboard the vessel for the entire voyage.

         12.       At the time of her voyage aboard the M/S PEARL, Plaintiff C.W. was

  a minor, age 14 years. Her age was actually known to NORWEGIAN and to

  NORWEGIAN crewmembers on board the M/S PEARL.

         13.       At all material times NORWEGIAN advertised, and expressly and

  implicitly represented on its website and otherwise that it provided featured

  programming and facilities suitable for and targeted for patronage by adolescent

  passengers in the age group of Plaintiff C.W. on board the M/S PEARL. One of

  these featured facilities was a teen club providing supervised entertainment, known

  as “Entourage”. Specifically, NORWEGIAN represented that the onboard teen

  club "Entourage" and events it organized on board the ship was suitable for,

  designated as, and intended by NORWEGIAN for use by adolescents in the

  specific age range of 13 to 17.

         14.       Material provisions of NORWEGIAN's “Entourage” program

  included the following:

         a.        Entourage is intended for patronage by minors age 13 to 17.

         b.        Entourage is run by certified staff.

                                                         4
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 5 of 34



  C.W., et al v. NCL
  CASE NO.

         c.        All shipboard youth activities, including the Entourage facility,

  prohibited the use of alcohol, smoking and profanity. NORWEGIAN’s stated

  policy at all times material was that passengers must be "21 years of age to

  purchase or drink alcoholic beverages."

         d.        NORWEGIAN's supervisory staff promised that “Any teen passenger

  exhibiting . . . intoxication when participating in the Teen Program or using the

  Teen Center would result in immediate dismissal for the entire sailing.” and

  “Parents and Ship Security will be notified.”

         e.        Parents were assured that “[y]ou can be certain your teens are having

  fun in a safe and teen-friendly environment.”

         15.       NORWEGIAN's website also contains a specific description of the

  Entourage program, indicating “[r]un off and play while your teenagers hang out in

  a place filled with video games, movies, arts, music, sports and people their own

  age. From the coolest lounge at sea to the hippest dance club at night, there’s

  always something going on at our teen centers. Best of all, it’s all complimentary

  and supervised.” A copy of the relevant portion of NORWEGIAN’s website

  description of its adolescent programming and the Entourage program is attached

  and marked as Exhibit “A”. The full site can be found at https://www.ncl.com/why-

  cruise-norwegian/family-cruises/youth-programs.

                                                         5
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 6 of 34



  C.W., et al v. NCL
  CASE NO.

         16.      In the Frequently Asked Questions portion of NORWEGIAN’s

  website, the rules of the Entourage program indicate “Guppies Nursery*, Splash

  Academy, and Entourage are adult free zones (18+) regardless of what program is

  taking place. Parents/guardians/adults are only allowed . . . on embarkation day

  during the registration process.” A copy of NORWEGIAN’s Frequently Asked

  Questions from its website is attached and marked as Exhibit “B”.

         17.      Thus, at all material times NORWEGIAN expressly and implicitly

  represented that all onboard programming and facilities specifically intended and

  represented to be for adolescent passengers would be operated by competent and

  specially trained crewmembers qualified and trained to provide, manage, and

  supervise youth activities safely and securely for adolescent minors such as minor

  Plaintiff C.W.

         18.      In light of the representations on NORWEGIAN's website and written

  materials as summarized above, including the representations that Entourage

  activities would be age appropriate, professionally supervised, and safe, F.W.

  reasonably relied upon these representations of NORWEGIAN and allowed C.W.

  to participate in Entourage programming on board the M/S PEARL.

         19.      On March 14th, 2019, C.W. was in the pool area of the ship when an

  adult male passenger named SHAWN LU (HEREINAFTER “LU”) approached her

                                                        6
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 7 of 34



  C.W., et al v. NCL
  CASE NO.

  and initiated a brief conversation. C.W. reported the encounter to her parents and

  advised that LU was about 30 years old.

         20.      Later that day, C.W. asked her parents for permission to attend a

  youth pool party hosted by Entourage on Deck 12 of the ship. The pool party was

  advertised as limited, like other Entourage programming, to teenagers between the

  ages of 13-17. See a copy of NORWEGIAN’s “Freestyle Daily” info pamphlet

  from March 14, 2019 which is attached and marked as Exhibit “C”.

         21.      Based on their understanding that the pool party was limited to

  teenagers and that qualified and responsible adult supervision of the teens would

  be provided by NORWEGIAN, C.W.’s parents agreed to allow her to attend.

         22.      After C.W. arrived at the pool party, the same adult who had earlier

  approached C.W. in the pool area also approached C.W. at the Entourage

  sponsored teen event despite his appearing to be approximately 30 years old and

  obviously well over the age limit for attendance. LU remained for a period of time

  at the supposedly age restricted party and engaged in conversation with C.W. He

  invited and persuaded C.W. to leave the supposedly supervised teen party and go

  with him to an onboard bar intended for patronage by and patronized by adult

  passengers, the “Bliss Bar” located on Deck 7.



                                                        7
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 8 of 34



  C.W., et al v. NCL
  CASE NO.

         23.      C.W.’s status as a minor was or should have been known to LU both

  because he approached her at a party specifically organized for adolescent

  passengers and because NORWEGIAN’s room card provided to C.W. had a notch

  on the corner to identify the cardholder as being underage. A copy of Plaintiff’s

  room card with the identifying notch is attached and marked as Exhibit “D”.

  Furthermore, the underage passengers on the ship were given wristbands by

  NORWEGIAN identifying them as minors and therefore prohibited by

  NORWEGIAN's advertised (but at least in this instance not enforced) policy from

  purchasing or consuming alcohol.

         24.      Despite the actual or constructive knowledge by LU and

  NORWEGIAN crewmembers that C.W. was a minor, LU purchased and

  NORWEGIAN sold four alcoholic drinks furnished to C.W. in the “Bliss Bar”.

  C.W. drank these alcoholic beverages. These alcoholic beverages were delivered

  to C.W. by the NORWEGIAN crewman without any attempt to verify her age by

  checking her room card or wristband or otherwise.

         25.      After drinking the four alcoholic beverages, C.W. advised LU that

  she wanted to return to the teen party. By this time, C.W. was already highly

  intoxicated.



                                                        8
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 9 of 34



  C.W., et al v. NCL
  CASE NO.

         26.       LU left the “Bliss Bar” with C.W. Instead of returning her to the teen

  party as she had requested, he directed her to a locker room in the fitness center

  where he had sexual intercourse with her. Due both to her age and her highly

  intoxicated state, C.W. was at the time incapable of giving valid consent to sexual

  activity.

         27.       After having sexual intercourse with C.W. LU led her back to the

  Entourage sponsored teen party.                   C.W. reported what had happened to other

  teenage passengers at the party, some of whom reported the incident to their

  parents. The parents who had been advised of the incident in turn reported it to

  NORWEGIAN's ship security officers.

         28.       The improper contact between LU and C.W. continued in public

  spaces upon the ship, specifically the pool area, Bliss Bar, and other areas

  traversed between those locations, for a sufficient period of time so that

  NORWEGIAN crewmembers had sufficient opportunity to observe the activity

  and intervene to prevent both the improper service of alcoholic beverages and the

  ensuing sexual assault.

         29.       Because of C.W.'s age and her state of intoxication at the time of the

  sexual assault referred to above, she was unable to provide valid consent to sexual



                                                         9
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 10 of 34



  C.W., et al v. NCL
  CASE NO.

  intercourse or other sexual behaviors, so all the sexual contact with her on the ship

  by LU constituted sexual assault and sexual battery.

         30.      As a direct and proximate result of the sexual assault and battery

  referred to above, minor C.W. was injured in and about her body and extremities,

  suffered physical, emotional and psychological pain therefrom, embarrassment,

  humiliation, sustained mental anguish and emotional and psychological pain and

  suffering, and sustained disability and the inability to lead a normal life. C.W., and

  her father F.W. on her behalf, have incurred expenses for medical treatment,

  mental health counseling and treatment, and psychological evaluation and

  treatment. Furthermore, C.W.'s future earning capacity has been impaired. These

  damages are permanent or continuing in their nature and minor Plaintiff C.W. will

  continue to sustain and incur such compensatory damages in the future.

         31.      The Plaintiffs have complied with all conditions precedent to bringing

  this action. In particular, on or about March 22, 2019, the Plaintiff’s counsel sent

  Defendant NORWEGIAN a written notice of claim as provided for in the

  passenger ticket contract. A copy of the letter with C.W.'s full name and the names

  of her parents redacted is attached and marked as Exhibit “E”. The incident was

  also reported to NORWEGIAN in a timely fashion and documented in writing by

  NORWEGIAN soon after the time it occurred, specifically by ship's security

                                                       10
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 11 of 34



  C.W., et al v. NCL
  CASE NO.

  officers on the night of the incident and the early morning hours of the following

  day.




                           COUNT I
      NEGLIGENCE AGAINST NORWEGIAN - VICARIOUS LIABILITY

         32.      The Plaintiffs adopt re-allege and incorporate by reference all

  allegations of Paragraphs 1 through 31 above and further allege the following.

         33.      At all material times, the Defendant NORWEGIAN owed the

  Plaintiffs, as fare paying passengers aboard its cruise vessel, a duty of reasonable

  care for their safety and security.                       Kermarec v. Compangnie Generale

  Transatlantique, 358 U.S. 625 (1959).

         34.      At all material times, NORWEGIAN knew or should have known that

  minor passengers participating in onboard youth programming events designated

  for adolescents would require reasonable supervision by adequately trained and

  experienced crewmembers in order to provide for their safety and security.

         35.      NORWEGIAN expressly represented to C.W.’s parents and others

  that responsible and qualified crewmembers would supervise and protect

  adolescent passengers participating in youth programming activities.



                                                       11
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 12 of 34



  C.W., et al v. NCL
  CASE NO.

         36.       C.W.’s parents reasonably relied upon the representations of

  NORWEGIAN to supervise and protect their daughter from foreseeable harms

  onboard its vessel in general and specifically when participating in NORWEIGEN

  programs and teenager activities.

         37.       At all material times, NORWEGIAN, acting or failing to act through

  its crewmembers engaged in furtherance of the vessel's business, specifically the

  operation of the Entourage program, operation of the teen pool party sponsored by

  the Entourage program, and operation of the "Bliss Bar," failed to exercise

  reasonable care and was thereby negligent.                         The specific acts and omissions

  constituting the negligence were one or more of the following:

         a.        There were an inadequate number of crewmembers to supervise

                   adolescents onboard and at Entourage.

         b.        Crewmembers supervising adolescents onboard and at Entourage

                   were inadequately trained to perform their duty of supervision.

         c.        Crewmembers supervising adolescents onboard and at Entourage

                   were not sufficiently experienced in supervising adolescent and youth

                   programming.

         d.        Crewmembers supervising adolescents onboard and at Entourage

                   were not sufficiently attentive to the needs, behaviors, age, conduct,

                                                        12
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 13 of 34



  C.W., et al v. NCL
  CASE NO.

                   and circumstances of the adolescents they were supervising and their

                   interactions with adult passengers while participating in youth

                   program events.

         e.        Crewmembers supervising adolescents onboard and at Entourage did

                   not sufficiently monitor the needs, conduct, behavior, and

                   circumstances of the adolescents they were supervising.

         f.        Crewmembers supervising adolescents onboard and at Entourage

                   were not sufficiently attentive to the needs, behavior, conduct and

                   circumstances of minor Plaintiff C.W.

         g.        Crewmembers supervising adolescents onboard and at Entourage did

                   not     sufficiently       monitor       the     needs,      behavior,        conduct   and

                   circumstances of minor Plaintiff C.W.

         h.        NORWEGIAN through its crewmembers at all material times failed

                   to implement proper protocols, policies and procedures for providing

                   security services to minor passengers participating in Entourage

                   activities.

         i.        NORWEGIAN through its crewmembers at all material times failed

                   to implement reasonably careful protocols, policies and procedures for

                   providing security services to minor passengers in a bar environment.

                                                        13
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 14 of 34



  C.W., et al v. NCL
  CASE NO.

         j.        NORWEGIAN through its crewmembers at all material times failed

                   to implement or effectively to enforce its policies restricting minor

                   passengers from consuming alcoholic beverages provided to and

                   intended for adults on board the vessel.

         k.        NORWEGIAN through its crewmembers at all material times failed

                   to implement or effectively to enforce its policies preventing

                   passengers under 21 from consuming alcoholic beverages on board.

         l.        NORWEGIAN through its crewmembers at all material times served

                   alcoholic beverages to a passenger which it knew or should have

                   known, through its records and crewmember observations, to be a

                   minor and below the legal drinking age.

         m.        NORWEGIAN through its crewmembers at all material times failed

                   to deploy adequate numbers of properly trained security personnel to

                   deal with the passenger population actually or constructively known

                   to NORWEGIAN crewmembers.

         n.        At all material times NORWEGIAN through its crewmembers failed

                   adequately to warn parents or guardians of minor passengers,

                   including C.W.'s parents, concerning the past history of sexual assault

                   on board its vessels, and those of other cruise companies known to

                                                        14
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 15 of 34



  C.W., et al v. NCL
  CASE NO.

                   NORWEGIAN, and further failed to warn parents or guardians to

                   undertake appropriate precautions to prevent, deter, protect against, or

                   minimize the known risks of such assaults.

         o.        At all material times NORWEGIAN crewmembers failed to maintain

                   adequate video surveillance of shipboard facilities including

                   Entourage, the pool area where the teen party was hosted, common

                   areas, the fitness center and its attached facilities, and passenger

                   stateroom hallways as necessary to provide a reasonably safe level of

                   security for passengers.

         p.        At all material times NORWEGIAN crewmembers failed adequately

                   to monitor the video surveillance of shipboard facilities including

                   Entourage, the pool area where the teen party was hosted, common

                   areas, the fitness center and its attached facilities, and passenger

                   stateroom hallways which monitoring was needed to provide a

                   reasonably safe level of security for passengers.

         q.        NORWEGIAN crewmembers specifically failed to monitor or

                   supervise the events taking place at the teen pool party event on Deck

                   12, the Fitness Center on Deck 12 and the “Bliss Bar” on Deck 7 on

                   the night of March 14, 2019, including the sexual activity and

                                                        15
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 16 of 34



  C.W., et al v. NCL
  CASE NO.

                   attempted sexual activity involving C.W. as referenced above, and

                   accordingly did not observe or otherwise detect the attempts of the

                   adult perpetrator to seduce, intoxicate and take advantage of the minor

                   C.W., throughout the vessel.

         r.        NORWEGIAN crewmembers specifically failed to intervene to

                   prevent or interrupt the events taking place at the teen pool party event

                   on Deck 12, the Fitness Center on Deck 12 and the “Bliss Bar” on

                   Deck 7 on the night of March 14, 2019, including the sexual activity

                   and attempted sexual activity involving C.W. as referenced above.

                   Available interventions included warning, cautioning or otherwise

                   advising the adult perpetrator LU that his attendance at the teen pool

                   party was unacceptable in accordance with NORWEGIAN's

                   Entourage Policies and website, expelling LU from the party, and

                   declining to serve alcohol to C.W. and LU at the Bliss Bar.

         s.        NORWEGIAN crewmembers specifically failed to react to the events

                   taking place at the teen pool party event on Deck 12, the Fitness

                   Center on Deck 12 and the “Bliss Bar” on Deck 7 on the night of

                   March 14, 2019, including the provision of alcoholic beverages to

                   C.W. and ensuing sexual activity and attempted sexual activity

                                                        16
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 17 of 34



  C.W., et al v. NCL
  CASE NO.

                   involving C.W. as referenced above. Available interventions included

                   warning, cautioning or otherwise advising the adult perpetrator LU

                   that his attendance at the teen pool party was unacceptable in

                   accordance with NORWEGIAN's Entourage Policies and website,

                   expelling him from the party, and declining to serve alcohol to C.W.

                   and LU at the “Bliss Bar.

         t.        NORWEGIAN crewmembers failed to warn or caution either LU or

                   "C.W." that "Sean's" behavior was unacceptable under the Entourage

                   program rules and other policies of NORWEGIAN;

         u.        NORWEGIAN crewmembers failed to prevent the adult perpetrator

                   LU from entering the Entourage pool party, despite the party's being

                   designated for adolescents only;

         v.        NORWEGIAN crewmembers failed to prevent the adult perpetrator

                   LU from leaving the Entourage pool party with C.W.;

         w.        NORWEGIAN crewmembers failed to prevent C.W. from entering

                   the Bliss Bar, a facility restricted to adult passengers, and failed to

                   prevent her from entering the Bliss Bar in the company of an adult,

                   despite their actual or constructive knowledge that she was a minor;



                                                        17
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 18 of 34



  C.W., et al v. NCL
  CASE NO.

         x.        NORWEGIAN crewmembers failed to verify or make reasonable

                   efforts to verify C.W.'s age before serving her alcoholic beverages in

                   the "Bliss Bar";

         y.        NORWEGIAN crewmembers failed to notify onboard security officer

                   crewmembers that a minor female was in an adult bar consuming

                   alcoholic beverages with an adult male;

         z.        NORWEGIAN crewmembers failed to inform F.W. that his daughter

                   was in an adult bar consuming alcoholic beverages with an adult male,

                   rather than remaining at the teen party as F.W. reasonably believed

                   her still to be;

         aa.       NORWEGIAN crewmembers failed to undertake reasonable measures

                   to prevent an adult male from escorting an intoxicated minor female

                   out of the Bliss Bar;

         bb.       NORWEGIAN crewmembers failed to notify security officer

                   crewmembers that an intoxicated minor female was leaving the Bliss

                   Bar in the company of an adult male.

         cc.       NORWEGIAN through its crewmembers at all material times failed

                   to implement proper protocols, policies and procedures for providing



                                                        18
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 19 of 34



  C.W., et al v. NCL
  CASE NO.

                   security services to minor passengers participating in Entourage

                   activities.

         38.       As a direct and proximate result of the negligent acts and omissions of

  NORWEGIAN's crewmembers as alleged in the preceding paragraph, for which

  NORWEGIAN is vicariously liable, the sexual activity between LU and C.W.

  described above occurred and C.W. as a result has sustained and will in the future

  continue to sustain the compensatory damages alleged in Paragraph 30.

  Furthermore, her father F.W. acting on behalf of C.W., has incurred and will

  continue to incur the expenses alleged in Paragraph 30.

         39.       The Plaintiffs further allege that the conduct of NORWEGIAN as

  alleged above was willful, wanton, reckless and grossly negligent because of:

         a.        NORWEGIAN's actual knowledge, prior to the incident date as

  alleged above, of the history on board its passenger cruise vessels of reported or

  discovered sexual assaults, assault and batteries, or misconduct in general and

  against minor females, which absent adequate safety and security precautions made

  it foreseeably likely its passengers including minor females would be victims of

  violent and/or sexual attacks.

         b.        NORWEGIAN’s actual knowledge prior to the incident date as

  alleged above of the incidence on board its passenger cruise vessels of sexual

                                                        19
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 20 of 34



  C.W., et al v. NCL
  CASE NO.

  assault or misconduct directed toward minor passengers in particular, which absent

  adequate safety and security precautions made it likely minor passengers would be

  victims of sexual assault.

         c.        NORWEGIAN's actual knowledge, prior to the incident date as

  alleged above, of Plaintiff C.W.'s status as a minor exposed to adults capable of

  purchasing and providing her alcohol which made her socially naïve, physically

  defenseless and therefore extremely vulnerable to criminal victimization.

         d.        NORWEGIAN's actual knowledge prior to the incident date above

  that its crew was not competent, not adequately trained, and not adequately

  supervised to deter and prevent foreseeable sexual assaults upon minor passengers.

         e.        NORWEGIAN's failure, in light of its actual knowledge as alleged in

  Subparagraphs a through d above, to take reasonable or appropriate measures to

  warn minor C.W.'s parents C.W. and F.W., before or during the cruise, of the data

  it possessed concerning the risk of assault and battery, sexual assault or misconduct

  on board the M/S PEARL and on NORWEGIAN vessels fleet wide, and the need

  for and nature of appropriate necessary protective measures to be taken for the

  security of minor Plaintiff C.W. to protect her from foreseeable harms.




                                                        20
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 21 of 34



  C.W., et al v. NCL
  CASE NO.

         f.        NORWEGIAN's deliberate failure to undertake reasonable and

  appropriate measures to provide reasonably adequate security to protect minors,

  including minor Plaintiff C.W., from exposure known risks of sexual assaults.

         g.        NORWEGIAN's actual or constructive knowledge of the foreseeable

  risks of harm from the passengers who in fact committed the sexual assaults and

  batteries upon C.W. and the deliberate failure to undertake any precautions to

  protect C.W. from her assailant’s criminal attacks.

         h.        NORWEGIAN's deliberate failure to provide any adult crewmember

  supervision at the teen-only pool party, despite its various representations to

  passengers as summarized above that all youth programming on board the M/S

  PEARL, would be age appropriate and professionally supervised and that adult

  presence at the “teen-only’ events would not be tolerated.

         i.        NORWEGIAN's deliberate failure to enforce its own policies

  prohibiting service of alcoholic beverages to minors in the bars and lounges

  onboard the M/S PEARL.

         40.       NORWEGIAN's willful, wanton, reckless, intentional, and grossly

  negligent conduct as alleged in the preceding paragraph warrants an award of

  punitive damages against NORWEGIAN to the Plaintiffs.



                                                        21
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 22 of 34



  C.W., et al v. NCL
  CASE NO.

         WHEREFORE, the Plaintiffs request judgment in their favor against

  NORWEGIAN for compensatory and punitive damages and the costs of this action

  and furthermore demand trial by jury of all issues so triable as of right.

                            COUNT II
         NEGLIGENCE AGAINST NORWEGIAN - DIRECT LIABILITY
         41.      The Plaintiffs adopt re-allege and incorporate by reference all

  allegations of Paragraphs 1 through 31 above and further allege the following.

         42.      At all material times, the Defendant NORWEGIAN owed the

  Plaintiffs, as fare paying passengers aboard its cruise vessel, a duty of reasonable

  care for their safety and security.                       Kermarec v. Compangnie Generale

  Transatlantique, 358 U.S. 625 (1959).

         43.      At all material times, NORWEGIAN knew or should have known that

  minor passengers participating in onboard youth programming events designated

  for adolescents would require reasonable supervision by adequately trained and

  experienced crewmembers in order to provide for their safety and security.

         44.      NORWEGIAN expressly represented to C.W.’s parents and others

  that responsible and qualified crewmembers would supervise and protect

  adolescent passengers participating in youth programming activities.

         45.      C.W.’s parents reasonably relied upon the representations of

  NORWEGIAN to supervise and protect their daughter from foreseeable harms
                                                       22
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 23 of 34



  C.W., et al v. NCL
  CASE NO.

  onboard its vessel in general and specifically when participating in NORWEIGEN

  programs and teenager activities.

         46.      At all material times, NORWEGIAN failed to exercise reasonable

  care and was accordingly directly negligent in its operation of the "M/S PEARL,"

  including its operation of the Entourage program and Bliss Bar. The specific acts

  and omissions constituting the direct negligence were one or more of the

  following:

                  a.      NORWEGIAN failed to adopt reasonably careful protocols,

  policies and procedures for providing security services to minor passengers in a bar

  environment;

                  b.      NORWEGIAN at all material times failed to employ, furnish

  or deploy adequate numbers of competently trained and credentialed crew

  members for supervising shipboard programming for adolescents;

                  c.      NORWEGIAN at all material times failed to employ, furnish or

  deploy adequate numbers of competently trained security personnel to deal with

  the passenger population actually or constructively known to NORWEGIAN;

                  d.      NORWEGIAN at all material times failed to employ, furnish or

  deploy adequate numbers of competently trained and credentialed crewmembers to

  supervise shipboard programming for adolescents;

                                                       23
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 24 of 34



  C.W., et al v. NCL
  CASE NO.

                  e.      NORWEGIAN failed at all material times adequately to train

  its crewmembers to deal with the needs of adolescent passengers for proper

  supervision;

                  f.      NORWEGIAN failed at all material times adequately to train

  its security officer crewmembers to deal with the security needs of adolescent

  passengers;

                  g.      NORWEGIAN failed at all material times adequately to train

  its crewmembers to enforce its alcohol consumption policies, in particular its

  policy against the consumption of alcohol by minor passengers.

         47.      As a direct and proximate result of the negligent acts and omissions of

  NORWEGIAN as alleged in the preceding paragraph, an adult male, "Sean," was

  allowed to enter an onboard party designated for adolescent passengers only, leave

  the party in the company of an adolescent female, C.W., take C.W. to an onboard

  bar designated for adults only, order and consume alcoholic beverages with C.W.

  at the adult bar, leave the adult bar in the company of an intoxicated minor female,

  and have sexual intercourse with the female. As a further direct and proximate

  result of NORWEGIAN's negligence alleged in the preceding paragraph, the

  sexual activity between LU and C.W. described above occurred and C.W. as a

  result has sustained and will in the future continue to sustain the compensatory

                                                       24
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 25 of 34



  C.W., et al v. NCL
  CASE NO.

  damages alleged in Paragraph 30. Furthermore, her father F.W. acting on behalf of

  C.W., has incurred and will continue to incur the expenses alleged in Paragraph 30.

         48.       The Plaintiffs further allege that the conduct of NORWEGIAN as

  alleged above was willful, wanton, reckless and grossly negligent because of:

         a.        NORWEGIAN's actual knowledge, prior to the incident date as

  alleged above, of the history on board its passenger cruise vessels of reported or

  discovered sexual assaults, assault and batteries, or misconduct in general and

  against minor females, which absent adequate safety and security precautions made

  it foreseeably likely its passengers including minor females would be victims of

  violent and/or sexual attacks.

         b.        NORWEGIAN’s actual knowledge prior to the incident date as

  alleged above of the incidence on board its passenger cruise vessels of sexual

  assault or misconduct directed toward minor passengers in particular, which absent

  adequate safety and security precautions made it likely minor passengers would be

  victims of sexual assault.

         c.        NORWEGIAN's actual knowledge, prior to the incident date as

  alleged above, of Plaintiff C.W.'s status as a minor exposed to adults capable of

  purchasing and providing her alcohol which made her socially naïve, physically

  defenseless and therefore extremely vulnerable to criminal victimization.

                                                        25
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 26 of 34



  C.W., et al v. NCL
  CASE NO.

         d.        NORWEGIAN's actual knowledge prior to the incident date above

  that its crew was not competent, not adequately trained, and not adequately

  supervised to deter and prevent foreseeable sexual assaults upon minor passengers.

         e.        NORWEGIAN's failure, in light of its actual knowledge as alleged in

  Subparagraphs a through d above, to take reasonable or appropriate measures to

  warn minor C.W.'s parents C.W. and F.W., before or during the cruise, of the data

  it possessed concerning the risk of assault and battery, sexual assault or misconduct

  on board the M/S PEARL and on NORWEGIAN vessels fleet wide, and the need

  for and nature of appropriate necessary protective measures to be taken for the

  security of minor Plaintiff C.W. to protect her from foreseeable harms.

         f.        NORWEGIAN's deliberate failure to undertake reasonable and

  appropriate measures to provide reasonably adequate security to protect minors,

  including minor Plaintiff C.W., from exposure known risks of sexual assaults.

         g.        NORWEGIAN's actual or constructive knowledge of the foreseeable

  risks of harm from the passengers who in fact committed the sexual assaults and

  batteries upon C.W. and the deliberate failure to undertake any precautions to

  protect C.W. from her assailant’s criminal attacks.

         h.        NORWEGIAN's deliberate failure to provide any adult crewmember

  supervision at the teen-only pool party, despite its various representations to

                                                        26
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 27 of 34



  C.W., et al v. NCL
  CASE NO.

  passengers as summarized above that all youth programming on board the M/S

  PEARL, would be age appropriate and professionally supervised and that adult

  presence at the “teen-only’ events would not be tolerated.

         i.        NORWEGIAN's deliberate failure to enforce its own policies

  prohibiting service of alcoholic beverages to minors in the bars and lounges

  onboard the M/S PEARL.

         49.       NORWEGIAN's willful, wanton, reckless, intentional, and grossly

  negligent conduct as alleged in the preceding paragraph warrants an award of

  punitive damages against NORWEGIAN to the Plaintiffs.

         WHEREFORE, the Plaintiffs request judgment in their favor against

  NORWEGIAN for compensatory and punitive damages and the costs of this action

  and furthermore demand trial by jury of all issues so triable as of right.


                              COUNT III-
               FRAUD BY CONCEALMENT AGAINST NORWEGIAN

         50.       The Plaintiffs adopt, re-allege and incorporate by reference all

  allegations of Paragraphs 1 through 31 above and further allege the following

  matters.




                                                        27
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 28 of 34



  C.W., et al v. NCL
  CASE NO.

         51.      At all material times, Defendant NORWEGIAN had actual knowledge

  of the frequency and types of sexual assaults and sexual misconduct occurring on

  cruise vessels it operated.

         52.      At all material times, Defendant NORWEGIAN and managerial level

  officers of NORWEGIAN knew that sexual assault and harassment, both against

  its passengers in general and minor passengers in particular, was a serious and

  recurring problem.

         53.      Notwithstanding its knowledge as summarized above, Defendant

  NORWEGIAN at all material times from at least 1999 through the date of the

  sexual assault on C.W. referenced above, knowingly and deliberately concealed

  and failed to disclose to its passengers or prospective passengers the true risk and

  incidence of sexual assault or sexual misconduct aboard its vessels, both with

  regard to passengers in general and minor passengers in particular. Instead, in its

  marketing campaigns and other representations to passengers and prospective

  passengers, including representations on its website and in publicized testimony by

  NORWEGIAN representatives to Congress, NORWEGIAN knowingly and falsely

  represented that cruising in general was safe, that cruising activities dedicated for

  minors were safe, that sexual assault or misconduct aboard its cruise vessels was

  uncommon, and that NORWEGIAN had zero tolerance for such misconduct.

                                                       28
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 29 of 34



  C.W., et al v. NCL
  CASE NO.

  NORWEGIAN made these misrepresentations, knowing that they were false, with

  the intent to avoid costs and potential adverse publicity, and for other business

  reasons which were intended to financially benefit NORWEGIAN to the detriment

  of its passengers relying on the statements.

         54.      At all material times, in addition to the marketing campaigns and

  representations made by NORWEGIAN directly as alleged in the preceding

  paragraph, NORWEGIAN made similar misleading statements, and statements

  containing misleading omissions and concealment of material information, through

  agents and trade organizations. In particular, NORWEGIAN, in concert with other

  cruise lines, engaged in a coordinated disinformation campaign concerning the true

  security risks and incidence of sexual misconduct aboard cruises, through

  statements made by a cruise line trade organization known as the Cruise Line

  International Association or "CLIA" and its predecessors.                                       CLIA, like

  NORWEGIAN itself, at all material times falsely publicly represented that cruising

  was safe and the incidence of sexual assault or misconduct during cruises was low,

  well below the risks on the land based environment in the United States, while

  concealing the true facts known to its members, including NORWEGIAN,

  concerning the known incidence of such assaults and misconduct on board

  NORWEGIAN's cruise vessels and those of other similar cruise lines. These

                                                       29
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 30 of 34



  C.W., et al v. NCL
  CASE NO.

  knowingly false representations included statements to the news media and

  publicized testimony before Congress.

         55.      At all material times, and in particular when purchasing tickets for

  C.W.'s cruise on board the M/S PEARL and when registering C.W. for the

  Entourage program, F.W., acting on behalf of his daughter C.W., reasonably relied

  on NORWEGIAN's public representations that cruising was safe and that onboard

  sexual assaults and sexual misconduct were uncommon, as well as on the similar

  representations NORWEGIAN made through CLIA. This reliance was reasonable

  in light of F.W.'s personal investigation of the Entourage program on board the

  M/S PEARL through NORWEGIAN's website and otherwise, as detailed in the

  preliminary allegations.

         56.      F.W. relied on NORWEGIAN's misrepresentations by registering his

  daughter C.W. for the Entourage program in the erroneous but reasonable belief

  that the Entourage program would be safe, secure, professionally and competently

  supervised, and age appropriate.

         57.      Due to NORWEGIAN's knowing concealment of the information and

  statistics in its possession as summarized above, as well as NORWEGIAN's

  knowing concealment through CLIA as alleged above, F.W. and C.W. did not



                                                       30
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 31 of 34



  C.W., et al v. NCL
  CASE NO.

  know and had no reason to know the true incidence of sexual misconduct and the

  potential risks to C.W. on board NORWEGIAN's cruise vessels.

         58.      As a direct and proximate result of NORWEGIAN's knowing

  concealment and representations and Plaintiffs’ consequent reasonable reliance on

  NORWEGIAN's representations regarding cruise safety and security, made

  misleading by omission and concealment, as alleged above, C.W. was registered

  for and participated in Entourage programming on board the M/S PEARL,

  encountered the adult male LU through Entourage programming when she was

  attending what was advertised to be a “teen-only pool party”, was provided alcohol

  by LU as alleged above, and engaged in sexual intercourse with LU in the Fitness

  Center on Deck 12 without response or intervention by NORWEGIAN as alleged

  above.

         59.      As a direct and proximate result of the sexual assault described above,

  and hence as a direct and proximate result of F.W.'s reasonable reliance on the

  knowing, intentional and material misrepresentations through concealment by

  NORWEGIAN as alleged above, C.W. has sustained and will in the future

  continue to sustain the compensatory damages alleged in Paragraph 30.

  Furthermore, her father F.W., acting on behalf of C.W., has incurred and will

  continue to incur the expenses alleged in Paragraph 30.

                                                       31
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 32 of 34



  C.W., et al v. NCL
  CASE NO.

         60.       In addition to the compensatory damages alleged above and in

  Paragraph 30, C.W. is entitled to punitive damages against NORWEGIAN for its

  knowing and intentional fraud by concealment as alleged above.

         WHEREFORE, the Plaintiffs request judgment in their favor against

  NORWEGIAN for compensatory and punitive damages and the costs of this action

  and furthermore demand trial by jury of all issues so triable as of right.

          COUNT IV- NEGLIGENCE PER SE AGAINST NORWEGIAN

         61.       The Plaintiffs adopt, re-allege and incorporate by reference all

  allegations of Paragraphs 1 through 31 above and further allege the following

  matters.

         62.       Under statutory federal maritime law, specifically 46 U.S.C. § 30102,

  the owner and master of a vessel are liable for personal injury to a passenger

  caused by the neglect or failure to have competent security on the vessel.

         63.       Section 30102 specifically provides that a violation of part B of

  Subtitle II, Chapter 46, United States Code, gives rise to liability for failure to

  comply with the relevant rules and regulations promulgated pursuant to those

  statutes.

         64.       Included within part B of Subtitle II of Chapter 46 are both Section

  3507, concerning Passenger Vessel Security and Safety Requirements and Section

                                                        32
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 33 of 34



  C.W., et al v. NCL
  CASE NO.

  3508, concerning Crime Scene Preservation Training for Passenger Vessel

  Crewmembers. These statutes are codifications of portions of the Cruise Vessel

  Security and Safety Act (“CVSSA”).

         65.      Plaintiffs are within the class of persons intended to be protected by

  these statutes, fare paying cruise vessel passengers.

         66.      NORWEGIAN failed to meet the minimum standards required under

  the CVSSA because the security staff employed on board the M/S PEARL were

  incompetent and failed to act within generally accepted law enforcement and

  security guidelines, policies and procedures regarding prevention of sexual assaults

  and protection of minor passengers, and were thus negligent.

         67.      As a direct and proximate result of the incompetence of the security

  staff employed on board the M/S PEARL as described in the preceding paragraph,

  the sexual assault on C.W. described above occurred and C.W. has sustained and

  will in the future continue to sustain the compensatory damages alleged in

  Paragraph 30.         Furthermore, her father F.W., acting on behalf of C.W., has

  incurred and will continue to incur the expenses alleged in Paragraph 30.

         68.      In addition to the compensatory damages alleged above and in

  Paragraph 30, C.W. is entitled to punitive damages against NORWEGIAN for its

  knowing and intentional fraud by concealment as alleged above.

                                                       33
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:19-cv-24441-CMA Document 1 Entered on FLSD Docket 10/28/2019 Page 34 of 34



  C.W., et al v. NCL
  CASE NO.

                                   DEMAND FOR JURY TRIAL

  The Plaintiffs hereby demand trial by jury of all issues so triable as of right.

  Executed and submitted this 28th day of October, 2019.

                                                     s/Nicholas Gerson
                                                     PHILIP M. GERSON
                                                     Florida Bar No. 127290
                                                     pgerson@gslawusa.com
                                                     filing@gslawusa.com
                                                     EDWARD S. SCHWARTZ
                                                     Florida Bar No. 346721
                                                     eschwartz@gslawusa.com
                                                     NICHOLAS I. GERSON
                                                     Florida Bar No. 0020899
                                                     ngerson@gslawusa.com
                                                     DAVID MARKEL
                                                     Florida Bar No. 78306
                                                     dmarkel@gslawusa.com
                                                     RAUL G. DELGADO II
                                                     Florida Bar No. 94004
                                                     rdelgado@gslawusa.com
                                                     cbenedi@gslawusa.com
                                                     GERSON & SCHWARTZ, P.A.
                                                     Attorneys for Plaintiff
                                                     1980 Coral Way
                                                     Miami, FL 33145-2624
                                                     Telephone: (305) 371-6000
                                                     Facsimile: (305) 371-5749




                                                       34
                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
